Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/03/2022 has been entered.
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 08/03/2022. The Applicant has amended claims 1, 3, 5-6 and 8 and canceled claim 7. Claims 1-6 and 8 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 08/03/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 08/03/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 08/03/2022, with regard to the rejections of claims 1-6 and 8 under 35 U.S.C. 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20190103028, hereinafter Kobayashi), in view of Hardee (US20180188056, hereinafter Hardee).
As to Claims 1 and 8, Kobayashi teaches a non-transitory computer readable storage medium storing a computer-executable program that, when executed, causes an information processing device communicable with a server and an information processing method executed by an information processing device communicable with a server, the server being configured to manage a travel plan of a specific vehicle (see at least Kobayashi para 0037 and para 0044, also see Fig. 1, Fig. 5), to execute: 
a step of receiving information about the travel plan from the server (see at least Kobayashi, Fig. 5, S102, S103 for operation management center generating operation plan and transmitting operation plan to on-demand bus and S303 for transmitting and presenting the operation plan to user; also see para 0055); 
a first display step of displaying, on a display screen, a plurality of stoppage points of the specific vehicle on an area map, which are geographic locations, and at least part of a travel route passing through a subset of the plurality of stoppage points, based on the information about the travel plan (see at least Kobayashi para 0054 for displaying a map of an operation area, para 0055 for generating operation plan and transmitting operation plan to the user terminal, the operation plan includes operating route including departure place, destination, through place…, also see Fig. 6 for a map showing the operation plan with the travel route and stoppage points); 
an operation step of receiving an input to the information processing device to designate one of a plurality of stoppage points on the display screen or a point other than the plurality of stoppage points (see at least Kobayashi para 0054 for tapping desired getting-on/off places on the map); 
a step of transmitting a first request to the server when the one of the plurality of stoppage points is designated, the first request being a request to modify the travel plan so that  passenger of the specific vehicle gets on the specific vehicle or gets off the specific vehicle at the one of the plurality of stoppage points (see at least Kobayashi para 0054 for issuing use request to operation management center on the basis of the input operation of the use request by the user and the user selects getting-on/off places; para 0055 for upon receiving the request, operation management center generation operation plan).
a step of transmitting a second request to the server when the point other than the plurality of stoppage points is designated, the second request being a request to modify the travel plan so that the specific vehicle travels through the point other than the plurality of stoppage points as an additional stoppage point and the passenger gets on the specific vehicle or gets off the specific vehicle at the additional stoppage point (see at least Kobayashi para 0064 for a new use request from user terminal and the operation management center updates the operation plan with changed getting-on/off places and transmits the plan to the user terminal of the user who requested; also see Fig. 7-9 and related text); and 
a second display step of displaying, on the display screen, the modified travel plan guiding the specific vehicle through the one of the plurality of stoppage points or the additional stoppage point (see at least Kobayashi para 0064 for the operation management center updates the operation plan and transmits the plan to the user terminal of the user who requested, the updated plan is displayed, also see para 0066).
Kobayashi does not teach displaying an area map after a wide area map which is wider than the area map is displayed on the display screen.
However, in the same field of endeavor, Hardee teaches showing a zoomed in map of the appropriate portion of the region shown in the non-zoomed-in map (see at least Hardee para 0068).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kobayashi to include displaying an area map after a wide area map which is wider than the area map is displayed on the display screen as disclosed by Hardee to display the travelling route more clearly to the user (Hardee, para 0068).
As to Claim 5, Kobayashi in view of Hardee teaches the non-transitory computer readable storage medium according to claim 1.
Kobayashi further teaches causing the information processing device to execute: 
a step of receiving information about a modified travel plan, the information being transmitted from the server in response to the second request (see at least Kobayashi para 0071-0073 for use request from user U1 and setting a new operation route by the operation management center), 
a third display step of displaying, on the display screen, the plurality of stoppage points, the additional stoppage point, and at least part of a modified travel route passing through the subset of the plurality of stoppage points and the additional stoppage point, based on the information about the modified travel plan (see at least Kobayashi para 0071-0073 for displaying route upon new request from user U2, also see para 0066 and Fig. 7); and 
a step of transmitting, to the server, a third request to reflect modifications on the travel plan or a fourth request to discard the modifications (see at least Kobayashi para 0071-0073 for use request by user U2 and operation management center sets an operation route based on the request).
As to Claim 6, Kobayashi in view of Hardee teaches the non-transitory computer readable storage medium according to claim 1.
Hardee further teaches causing the information processing device to execute: 
a step of determining, as a reference point, a current point of the information processing device or a point designated on the wide area map based on a passenger operation (see at least Hardee para 0062 for displaying navigation route using a display screen associated with the user, the location of the user is detected by GPS, para 0063-0064 for displaying a map and the map includes a location of the user); and 
an additional display step of displaying the reference point on the wide area map on the display screen before the first display step, wherein, in the first display step, the reference point, the subset of the plurality of stoppage points, and the at least part of the travel route is displayed on the display screen on the area map which is narrower than the wide area map (see at least Hardee para 0068 for zoomed in map of the previously displayed map, i.e. zoomed in map is a map which is narrower).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hardee as applied to claim 1 above, and further in view of Sweeney (US20180326997, hereinafter Sweeney).
As to Claim 2, Kobayashi in view of Hardee teaches the non-transitory computer readable storage medium according to claim 1.
Kobayashi modified by Hardee does not teach wherein, in the operation step, the point other than the stoppage points is selectable from one or more candidate points where the specific vehicle is to stop.
However, in the same field of endeavor, Sweeney teaches a touch screen and inputting destination change request, touch a location on the map to request destination change (see at least Sweeney para 0042 and para 0076).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kobayashi and modified by Hardee to include wherein, in the operation step, the point other than the stoppage points is selectable from one or more candidate points where the specific vehicle is to stop as disclosed by Sweeney to go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
As to Claim 3, Kobayashi in view of Hardee teaches the non-transitory computer readable storage medium according to claim 1. 
Kobayashi modified by Hardee does not teach in the operation step, the point other than the stoppage points is selectable from an area other than a particular area on a map; and the particular area is an area within a predetermined distance from a respective stoppage point of the plurality of stoppage points or a divisional area including the plurality of stoppage points among a plurality of divisional areas divided on the map.
However, in the same field of endeavor, Sweeney teaches the new destination may be in area difficult for autonomous vehicles to travel to, in comparison with the predetermined destinations in areas accessible by autonomous vehicle (see at least Sweeney para 0019 and para 0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kobayashi and modified by Hardee to include in the operation step, the point other than the stoppage points is selectable from an area other than a particular area on a map; and the particular area is an area within a predetermined distance from the stoppage points or a divisional area including the plurality of stoppage points among a plurality of divisional areas divided on the map as disclosed by Sweeney to go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
As to Claim 4, Kobayashi in view of Hardee teaches the non-transitory computer readable storage medium according to claim 1. 
Kobayashi modified by Hardee does not teach in the operation step, the point other than the plurality of stoppage points is selectable from an area other than a stopping prohibition area on a map.
However, in the same field of endeavor, Sweeney teaches feasibility indicator and higher feasibility score indicates more difficulty to travel to the destination, the max feasibility score is 1 (see at least Sweeney para 0060-0061).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kobayashi and modified by Hardee to include in the operation step, the point other than the plurality of stoppage points is selectable from an area other than a stopping prohibition area on a map as disclosed by Sweeney to go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667